DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-8 are currently pending. Claims 1-8 are rejected. 
Information Disclosure Statement
The information disclosure statement (IDS) submitted on November 18, 2019 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Objections
Claims 4-5 are objected to because of the following informalities:  
Regarding Claims 4 and 5, Lines 5 and 4 of the claims respectively recite “the frond edge”. This is believed to be a misspelling of the limitation “the front edge”.   
Appropriate correction is required.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 

(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or 
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “caulking member configured to constrain relative movement” in Claim 1, “first restraining member configured to restrain relative movement” in Claim 7, “second restraining member configured to restrain relative movement” in Claim 7. The “caulking member” is interpreted to be a soft metal or equivalents thereof according to paragraph [0041] of the Specification filed. No corresponding structure can be found for the “first restraining member” and “second restraining member”. 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112(a)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to 

Claim 7 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Regarding Claim 7, the limitations of “a first restraining member” in Line 3 and “a second restraining member” in Line 7 invoke 35 U.S.C. 112(f). However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. The Specification does not provide any structure for a “restraining member”. See also the corresponding 35 U.S.C. 112(b) rejection below with respect to Claim 7.
Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding Claim 1, the claim recites “a radial direction inner side” on Line 3 and “radial direction outer side” on Line 9. It is unclear where these “sides” are or of what they are of. This also leads to further instances of lack of clarity, such as in Line 15, which recites “the outer 
Regarding Claim 2, Lines 3-4 recite “the radial direction inner side of the first end surface”, Line 13 recites “the radial direction inner side of the space side surface”. There is insufficient antecedent basis for these limitations in the claim.
Regarding Claim 3, Lines 5-6 recite “the first side of the space bottom surface”, Lines 8-9 recite “the radial direction inner side of the space back surface”, Lines 10-11 recite “the second side of the space bottom facing surface”. There is insufficient antecedent basis for these limitations in the claim. 
Regarding Claim 7, claim limitation “restraining member” in Lines 3 and 7 invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. The Specification does not clarify what structure is present that performs the function of restraining relative movement in the circumferential direction with respect to the blade ring of the outer shroud of 
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.
Regarding Claim 8, Line 4 recites “the vane segments”. There is insufficient antecedent basis for the limitation of a plural of “vane segments” within the context of the claim. 
Claims 4-6 are subsequently rejected for their dependencies upon a previously rejected claim. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised 
Claims 1-6 and 8, as far as they are definite and understood, are rejected under 35 U.S.C. 103 as being unpatentable over Sasaki et al. (US 2004/0253095 A1), hereinafter Sasaki, in view of Groenendaal, Jr. (US 4,900,223 A), hereinafter Groenendaal. 
Regarding Claim 1, interpreting “caulking member” under 35 U.S.C. 112(f) to be a soft metal or equivalents thereof according to paragraph [0041] of the Specification filed, Figure 13 of Sasaki teaches a vane segment of a steam turbine, the vane segment comprising: a blade ring (ring containing 12-14) extending in a circumferential direction with respect to an axis; a plurality of vanes (14) attached on a radial direction inner side with respect to the axis of the blade ring and aligned in the circumferential direction; each of the plurality of vanes (14) forms a blade shape and includes a blade body (43, noted to be mislabeled and referred to as 34 elsewhere) extending in a radial direction with respect to the axis, and an outer shroud (12) formed on a radial direction outer side with respect to the axis of the blade body (43), the outer shroud (12) includes a first end surface (at 46), a second end surface (at 36), an outer circumferential surface (at 35), and an engagement groove (39a), the first end surface (at 46) faces a first side (right in figure) in an axial direction in which the axis extends, the second end surface (at 36) faces a second side (left in figure) opposite to the first side (right in figure) in the axial direction, the outer circumferential surface (at 35) faces the radial direction outer side and connects an end on the radial direction outer side of the first end surface (at 46) and an end on the radial direction outer side of the second end surface (at 36), the engagement groove (39a) is recessed from the second end surface (at 36) to the first side (right in figure) and extends in the circumferential direction, the blade ring includes a gas path surface (A), a blade ring groove (space where 12 is inserted), the gas path surface (A) faces the radial direction inner side and extends in the circumferential direction, the blade ring groove is recessed from the gas path surface (A) toward the radial direction outer side and extends in the circumferential direction, into which each of the outer shrouds (12) of the plurality of vanes (14) enters, the blade ring groove includes a first groove side surface (at 46), a second groove side surface (at 36), a groove bottom surface (at 35), and a convex portion (24), the first groove side surface faces (at 46) the second side (left in figure), extends in the circumferential direction, and faces each of the first end surfaces (at 46) of the outer shrouds (12) of the plurality of vanes (14), the second groove side surface (at 36) faces the first side (right in figure), extends in the circumferential direction, and faces each of the second end surfaces (at 36) of the outer shrouds (12) of the plurality of vanes (14), the groove bottom surface (at 35) faces the radial direction inner side, extends in the circumferential direction, connects the first groove side surface (at 46) and the second groove side surface (at 36), and faces each of the outer circumferential surfaces (at 35) of the outer shrouds (12) of the plurality of vanes (14), the convex portion projects (24) from the second groove side surface (at 24) to the first side (right in figure), extends in the circumferential direction, and fits into each of the engagement grooves (39a) of the outer shrouds (12) in the plurality of vanes (14). See also annotated Figure 13’ below for gas path surface (A). Figures 3 and 8 show isometric views of a single vane and plural vanes respectively of the plurality of vanes (14). An attachment at (13) can be seen. Paragraph [0001] relates the disclosure to a steam turbine. 

    PNG
    media_image1.png
    733
    629
    media_image1.png
    Greyscale

Sasaki does not expressly teach a storage space or caulking member as claimed. However, the storage space and caulking member would have been obvious in view of Groenendaal. 
Figure 3 of Groenendaal teaches a caulking member (82) configured to constrain relative movement of a plurality of vanes (38) with respect to a blade ring, a storage space forming portion includes a surface forming a storage space (where 82 resides) that cooperates with the outer shrouds (64) of the plurality of vanes (38) into which the caulking member (82) enters and opening (at B) in the radial direction inner side, the storage space forming portion is connected to an end on the radial direction inner side of a first groove side surface (A), and the caulking member (82) extends in the circumferential direction, is accommodated in the storage space, contacts the surface of the storage space forming portion, contacts each of the outer shrouds (64) of the plurality of vanes (38), and is exposed from the opening (B) of the storage space. See also annotated Figure 3’ below. What is shown in Figure 3 is understood to be repeated 

    PNG
    media_image2.png
    755
    878
    media_image2.png
    Greyscale

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the vane segment taught by Sasaki by simply substituting the bolt with a caulking member as exemplified by Groenendaal, predictably resulting in the provision of an axial force that assists in retention.  
Regarding Claim 2, Sasaki and Groenendaal teach the vane segment as set forth in Claim 1. 
wherein the outer shroud (64) includes a contact inner circumferential surface (C) that faces the radial direction inner side and extends from an end on the radial direction side of the first end surface to the second side, the storage space forming portion includes a space bottom surface (D) and a space side surface (E), the space bottom surface (D) faces the radial direction inner side, extends in the circumferential direction, and extends from an end on the radial direction inner side of the first groove side surface to the first side, the space side surface (E) is located on the radial direction inner side from the space bottom surface (D), faces the second side, and extends in the radial direction and the circumferential direction, an end on the radial direction inner side of the space side surface (E) forms a part of an edge on the opening (B) of the storage space, and the caulking member (82) contacts the space bottom surface (D) and the space side surface (E), and contacts each of the contact inner circumferential surfaces (C) of the outer shrouds (64) of the plurality of vanes (38), as exemplified by the structure that accommodates caulking member (82) in Figure 3 of Groenendaal. See also annotated Figure 3’ above. 
Regarding Claim 3, Sasaki and Groenendaal teach the vane segment as set forth in Claim 2. 
The modification in Claim 1 by Groenendaal results wherein the storage space forming portion includes a space back surface (F) and a space bottom surface (G), the space back surface (F) faces the second side, extends in the circumferential direction, and extends to the radial direction inner side from an end on the first side of the space bottom surface (D), the space bottom facing surface (G) faces the radial direction outer side, extends in the circumferential direction, extends from an end on the radial direction inner side of the space back surface (F) to the second side, and faces the space bottom surface (D) in the radial direction, the space side surface (E) extends from an end on the second side of the space bottom facing surface (G) to the radial direction inner side, a cross-sectional shape of the storage space in a plane perpendicular to the circumferential direction forms an L shape, and a cross-sectional shape of the caulking member (82) in the plane perpendicular to the circumferential direction forms an L shape to fit within the storage space, as exemplified by the structure accommodating caulking member (82) in Figure 3 of Groenendaal. See also annotated Figure 3’ above. 
Regarding Claim 4, Sasaki and Groenendaal teach the vane segment as set forth in Claim 1. 
Figure 13 of Sasaki teaches wherein one of both ends of the blade body (43) in the axial direction forms a front edge (B), and another forms a back edge (C). See annotated Figure 13’ above. 
Sasaki does not expressly teach wherein the first side is on an axial upstream side and the second side is on an axial downstream side as claimed. However, such a modification is considered a mere rearrangement of parts. 
The courts have held various common practices to be considered routine expedients as they require only ordinary skill in the art. One such practice exemplified is the rearrangement of parts (see MPEP 2144.04, VI, C). As currently presented, the combination of Sasaki-Groenendaal contains a first side (right in Figure 13 of Sasaki) on an axial downstream side and a second side (left in Figure 13 of Sasaki) on an axial upstream side. A change in sides to make the first and second sides upstream and downstream respectively as claimed would not change the principle operation of Sasaki-Groenendaal, since the appropriate mounting features would still be present to provide the function of retaining the assembly as a whole. In other words, convex portion (24) of Sasaki still receives an appropriately placed groove and caulking member (82) of Groenendaal still provides an axial urging regardless of if they are positioned upstream or 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify the vane segment taught by Sasaki-Groenendaal such that the first side is on an axial upstream side on which the front edge is present with respect to the back edge in the axial direction, and the second side is on an axial downstream side on which the back edge is present with respect to the front edge in the axial direction, since the courts have held the rearrangement of parts to be considered a routine expedient requiring only one of ordinary skill in the art.  
Regarding Claim 5, Sasaki and Groenendaal teach the vane segment as set forth in Claim 2. 
Figure 13 of Sasaki teaches wherein one of both ends of the blade body (43) in the axial direction forms a front edge (B), and another forms a back edge (C). See annotated Figure 13’ above. 
Sasaki does not expressly teach wherein the first side is on an axial upstream side and the second side is on an axial downstream side as claimed. However, such a modification is considered a mere rearrangement of parts for the same reasons as noted with respect to Claim 4 above. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify the vane segment taught by Sasaki-Groenendaal such that the first side is on an axial upstream side on which the front edge is present with respect to the back edge in the axial direction, and the second side is on an axial downstream side on which the back edge is present with respect to the front edge in the axial direction, since 
Sasaki and Groenendaal do not expressly teach wherein the space bottom surface of the blade ring is located on the radial direction inner side from the convex portion of the blade ring. However, such a modification is considered a rearrangement of parts as well. 
As noted with respect to Claim 4 above, the courts have held various common practices, such as the rearrangement of parts, to be considered routine expedients as they require only ordinary skill in the art (see MPEP 2144.04, VI, C). Regarding the combination of Sasaki-Groenendaal, the radial location of the space bottom surface and the convex portion do not appear to affect their functions (although of a different embodiment, paragraph [0082] of Sasaki discusses the function of 24, Col. 3, Lines 63-68 of Groenendaal discusses the function of 82). As such, the radial positioning of the parts with respect to each other is considered a mere rearrangement of parts. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify the vane segment taught by Sasaki-Groenendaal such that the space bottom surface of the blade ring is located on the radial direction inner side from the convex portion of the blade ring, since the courts have held the rearrangement of parts to be considered a routine expedient requiring only one of ordinary skill in the art.  
Regarding Claim 6, Sasaki and Groenendaal teach the vane segment as set forth in Claim 2. 
The modification by Groenendaal in Claim 1 results wherein a distance between the radial direction from the groove bottom surface (at H) to the space bottom surface (D) of the blade ring corresponds to the distance in the radial direction from the outer circumferential surface (at H) of the outer shroud (64) to the contact inner circumferential surface (C) of the outer shroud, as exemplified by Figure 3 of Groenendaal. See also annotated Figure 3’ above. This merely recites parts of the structure of the ring and shroud that are appropriately sized so that one fits into the other. 
Regarding Claim 8, Sasaki and Groenendaal teach the vane segment as set forth in Claim 1. 
Sasaki teaches a steam turbine comprising the vane segment; a rotor configured to rotate about the axis; and a casing configured to cover the vane segments and the rotor. This can be seen in Figure 31 for example with vane segment (comprising 104), rotor (comprising 106), and casing (101) [0076]. 

Claim 7, assuming sufficient written description and as far as it is definite and understood, is rejected under 35 U.S.C. 103 as being unpatentable over Sasaki and Groenendaal as applied to Claim 1 above, and further in view of Sulzer (GB 760,884 A), hereinafter Sulzer.
Regarding Claim 7, Sasaki and Groenendaal teach the vane segment as set forth in Claim 1. 
Sasaki and Groenendaal do not expressly teach restraining members as claimed. However, restraining members would have been obvious in view of Sulzer. 
Figures 1-3 of Sulzer teach a first restraining member (13) configured to restrain relative movement in the circumferential direction with respect to the blade ring of the outer shroud of a vane (6) located closest to one side in the circumferential direction among the plurality of vanes aligned in the circumferential direction; and a second restraining member (14) configured to restrain relative movement in the circumferential direction with respect to the blade ring of the outer shroud of a vane (6) located closest to another side in the circumferential direction among the plurality of vanes aligned in the circumferential direction. Alternatively, the first and second 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify the vane segment taught by Sasaki-Groenendaal with a first and second restraining member as suggested by Sulzer, to provide the benefit of preventing circumferential movement. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELTON K WONG whose telephone number is (408)918-7626.  The examiner can normally be reached on Mon-Fri 8:00AM - 5:00PM PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Court Heinle can be reached on (571) 270-3508.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ELTON K WONG/Examiner, Art Unit 3745


/Christopher Verdier/Primary Examiner, Art Unit 3745